Exhibit 10.32

AMENDED AND RESTATED

PERFORMANCE GUARANTY

This AMENDED AND RESTATED PERFORMANCE GUARANTY (as amended, restated,
supplemented or otherwise modified from time to time, this “Performance
Guaranty”), dated as of November 14, 2014, is made by FLEETCOR TECHNOLOGIES,
INC., a corporation organized under the laws of the state of Delaware
(“Holdings”), and FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a limited
liability company organized under the laws of the state of Georgia (“FleetCor”)
(together, FleetCor and Holdings are each a “Performance Guarantor” and
collectively the “Performance Guarantors”), in favor of PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrator (the “Administrator”) for the benefit of
the Purchasers (and their assigns) under the Receivables Purchase Agreement (as
defined below).

PRELIMINARY STATEMENTS:

(1) Concurrently herewith, each “Seller” named in the below-described
Sub-Originator Sale Agreement (herein collectively called the “Sub-Originators”
and individually called a “Sub-Originator”) and Comdata Inc. (“Comdata”), a
Delaware corporation, are entering into that certain Receivables Purchase and
Sale Agreement, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Sub-Originator Sale Agreement”),
pursuant to which the Sub-Originators have and will, from time to time, sell
Receivables and related rights and security to Comdata Inc.

(2) On the date hereof, Comdata is repurchasing from Comdata Receivables, Inc.,
a Delaware corporation (the “Comdata SPV”) all outstanding Receivables and other
property from time to time sold, assigned, contributed or otherwise transferred
by Comdata to the Comdata SPV pursuant to that certain Receivables Sale
Agreement, dated as of August 17, 2010. Such Receivables are referred to herein
as the “Existing Comdata Receivables” and the repurchase agreement relating to
the Existing Comdata Receivables is referred to herein as the “Receivables
Transfer Agreement”.

(3) Concurrently herewith, each Originator (including Comdata) named in the
below-described Sale Agreement (herein collectively called the “Originators” and
individually called an “Originator”) and FleetCor Funding LLC (the “SPV”), a
Delaware limited liability company, are entering into that certain Amended and
Restated Purchase and Sale Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which the Originators have and will, from time to time,
sell Receivables (including, without limitation, each such Receivable sold or
purported sold to such Originator pursuant to the Sub-Originator PSA and each
Existing Comdata Receivable) and related rights and security to the SPV.

(4) Concurrently herewith, the SPV, as seller (the “Seller”), FleetCor
Technologies Operating Company, LLC, as initial servicer (in such capacity, the
“Servicer”), the various Purchasers and Purchaser Agents from time to time party
thereto, and the Administrator are entering into that certain Fifth Amended and
Restated Receivables Purchase Agreement, dated as



--------------------------------------------------------------------------------

of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), pursuant to which the
Seller has and will, from time to time, sell undivided interests in Receivables
and Related Security to the Purchasers. Capitalized terms used, but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Receivables Purchase Agreement.

(5) Concurrently herewith, the Comdata SPV, Comdata, the SPV, the Servicer, the
Administrator and Wells Fargo Bank, National Association, as the collection
account administrative agent, are entering into that certain Interim Comdata
Account Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Interim Comdata
Account Agreement”), pursuant to which the Comdata SPV, Comdata, the Servicer
and the SPV provide for the orderly transfer of the certain collection accounts
and lock-boxes to the SPV in connection with the transactions contemplated by
the Receivables Purchase Agreement and the Transaction Documents.

(6) On December 20, 2004, each Performance Guarantor entered into that certain
Performance Guaranty (as amended, restated, supplemented or otherwise modified
from time to time, the “Original Performance Guaranty”) in favor of the
Administrator for the benefit of the Purchasers (and their assigns).

(7) Holdings is the direct or indirect owner of 100% of the outstanding voting
stock or membership interests of each Originator, FleetCor, the SPV, the Comdata
SPV and FleetCor is the direct or indirect owner of 100% of the outstanding
voting stock or membership interests of each Originator, the SPV and the Comdata
SPV. The Guarantors desire to guaranty the obligations of the Servicer, the
Originators, the Sub-Originators and the Comdata SPV (each, a “Covered
Subsidiary”) under the Receivables Purchase Agreement, the Sale Agreement, the
Sub-Originator Sale Agreement, the Receivables Transfer Agreement, the Interim
Comdata Account Agreement and the other Transaction Documents on the terms set
forth herein. For the avoidance of doubt, “Covered Subsidiary” includes, without
limitation, each Affiliate of any Guarantor that from time to time becomes a
party to the Sale Agreement as an “Originator” thereunder or the Sub-Originator
Sale Agreement as a “Seller” thereunder.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Performance Guarantors hereby agree as follows:

SECTION 1. Unconditional Undertaking; Enforcement. Each Performance Guarantor
hereby jointly, severally, unconditionally and irrevocably assures for the
benefit of the Administrator, the Purchasers, the Purchaser Agents, and each
other Indemnified Party and Affected Person the due and punctual performance and
observance by each Covered Subsidiary (or any of their respective successors and
assigns) of the terms, covenants, conditions, agreements, undertakings and
obligations on the part such Covered Subsidiary to be performed or observed by
each such Covered Subsidiary under each of the Transaction Documents to which it
is a party, including, without limitation, any agreement or obligation of the
Covered Subsidiary to pay any indemnity or make any payment in respect of any
applicable dilution adjustment or repurchase obligation under any such
Transaction Document (all such terms, covenants, conditions, agreements,
undertakings and obligations on the part of the Covered Subsidiary to be paid,
performed or observed being collectively called the “Guaranteed Obligations”).
Without

 

2



--------------------------------------------------------------------------------

limiting the generality of the foregoing, each Performance Guarantor, jointly
and severally, agrees that if any Covered Subsidiary shall fail in any manner
whatsoever to perform or observe any of the Guaranteed Obligations when the same
shall be required to be performed or observed under any applicable Transaction
Document, then each Performance Guarantor will itself duly and punctually
perform or observe or cause to be performed or observed the Guaranteed
Obligations. It shall not be a condition to the accrual of the obligation of any
Performance Guarantor hereunder to perform or observe any Guaranteed Obligation
that the Administrator, any Purchaser, or any Purchaser Agent shall have first
made any request of or demand upon or given any notice to any Performance
Guarantor, any Covered Subsidiary or any of their respective successors and
assigns or have initiated any action or proceeding against any Performance
Guarantor, any Covered Subsidiary or any of their respective successors and
assigns in respect thereof. The Administrator (on behalf of the Purchasers and
their assigns) may proceed to enforce the obligations of each Performance
Guarantor under this Performance Guaranty without first pursuing or exhausting
any right or remedy which the Administrator or any Purchaser may have against
the other Performance Guarantor, the Covered Subsidiary, any other Person, the
Receivables or any other property. Each Performance Guarantor agrees that its
obligations under this Performance Guaranty shall be irrevocable, joint and
several. For the sake of clarity, it is expressly acknowledged that the
Guaranteed Obligations do not include any recourse for non-payment or late
payment of the Receivables due solely to the bankruptcy, insolvency or lack of
creditworthiness of the related Obligor or for which payment of any Guaranteed
Obligations would otherwise constitute recourse to Holdings or any Covered
Subsidiary for uncollectible Receivables.

SECTION 2. Validity of Obligations. Each Performance Guarantor agrees that its
obligations under this Performance Guaranty shall be absolute and unconditional,
irrespective of (i) the validity, enforceability, avoidance, subordination,
discharge, or disaffirmance by any Person (including a trustee in bankruptcy) of
the Guaranteed Obligations, (ii) the absence of any attempt by the
Administrator, any Purchaser to collect any Receivables, or to obtain
performance or observance of the Guaranteed Obligations from the Covered
Subsidiary, the other Performance Guarantor or any other Person, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by the
Administrator with respect to any provision of any instrument evidencing the
Guaranteed Obligations, (iv) any change of the time, manner or place of
performance of, or in any other term of any of the Guaranteed Obligations,
including, without limitation, any amendment to or modification of any of the
Transaction Documents, (v) any law, regulation or order of any jurisdiction
affecting any term of any of the Guaranteed Obligations, or rights of the
Administrator or any Purchaser with respect thereto, (vi) the failure by the
Administrator or any Purchaser to take any steps to perfect and maintain
perfected its interest in any Receivable or other property or in any security or
collateral related to the Guaranteed Obligations, (vii) any failure to obtain
any authorization or approval from or other action by or to notify or file with,
any governmental authority or regulatory body required in connection with the
performance of the obligations hereunder by either Performance Guarantor or
(viii) any impossibility or impracticability of performance, illegality, force
majeure, any act of government, or other circumstances which might constitute a
defense available to, or a discharge of, the Covered Subsidiary or either
Performance Guarantor, or any other circumstance, event or happening whatsoever
whether foreseen or unforeseen and whether similar to or dissimilar to anything
referred to above. Each Performance Guarantor waives all set-offs and
counterclaims and all presentments, demands of performance, notices of
nonperformance, protests, notices of

 

3



--------------------------------------------------------------------------------

protest, notices of dishonor and notices of acceptance of this Performance
Guaranty. Each Performance Guarantor’s obligations under this Performance
Guaranty shall not be limited if the Administrator or any Purchaser is precluded
for any reason (including, without limitation, the application of the automatic
stay under Section 362 of the Bankruptcy Code) from enforcing or exercising any
right or remedy with respect to the Guaranteed Obligations, and each Performance
Guarantor shall perform or observe, upon demand, the Guaranteed Obligations that
would otherwise have been due and performable or observable by the Covered
Subsidiary had such right and remedies been permitted to be exercised.

SECTION 3. Waiver. Each Performance Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of default by any Covered Subsidiary,
notice of the incurrence of any Guaranteed Obligation and any other notice with
respect to any of the Guaranteed Obligations and this Performance Guaranty, and
any other document related thereto or to any of the Transaction Documents and
any requirement that the Administrator or any Purchaser exhaust any right or
take any action against the Covered Subsidiary, any other Person or any
property. Each Performance Guarantor warrants to the Administrator (for the
benefit of the Purchasers, the Purchaser Agents, and the Indemnified Parties and
Affected Persons) that it has adequate means to obtain from the Covered
Subsidiary on a continuing basis, all information concerning the financial
condition of the Covered Subsidiary, and that it is not relying on the
Administrator, any Purchaser or any Purchaser Agent to provide such information
either now or in the future.

SECTION 4. Subrogation. Each Performance Guarantor hereby waives all rights of
subrogation (whether contractual or otherwise) to the claims, if any, of the
Administrator, the Purchasers, the Purchaser Agents and each Indemnified Party
and Affected Person against the Covered Subsidiary and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the Covered Subsidiary which may otherwise have arisen in connection with this
Performance Guaranty.

SECTION 5. Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS PERFORMANCE GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF
NEW YORK AND BY EXECUTION AND DELIVERY OF THIS PERFORMANCE GUARANTY, EACH
PERFORMANCE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PERFORMANCE GUARANTOR
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS PERFORMANCE GUARANTY OR
ANY DOCUMENT RELATED HERETO. EACH PERFORMANCE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

SECTION 6. Representations and Warranties of the Performance Guarantors. Each
Performance Guarantor hereby represents and warrants as follows:

(a) Incorporation. Holdings is duly incorporated under the laws of the state of
Delaware, and FleetCor is duly organized under the laws of the state of Georgia.

 

4



--------------------------------------------------------------------------------

(b) Due Authorization. The execution, delivery and performance by the
Performance Guarantors of this Performance Guaranty and the transactions
contemplated hereby are within Holdings’ corporate powers and FleetCor’s company
powers, have been duly authorized by all necessary corporate and company action,
do not contravene (i) Holdings’ charter or by-laws or FleetCor’s organizational
documents, (ii) any law, rule or regulation applicable to such Performance
Guarantor, (iii) any contractual restriction contained in any indenture, loan or
credit agreement, lease, mortgage, security agreement, bond, note or other
agreement or instrument binding on such Performance Guarantor or its property or
(iv) any order, writ, judgment, award, injunction or decree binding on such
Performance Guarantor or its property, and do not result in or require the
creation of any lien, claim or encumbrance upon or with respect to any of its
properties.

(c) Enforceability. This Performance Guaranty has been duly executed and
delivered on behalf of such Performance Guarantor and is the legal, valid and
binding agreement of such Performance Guarantor enforceable against such
Performance Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

(d) Consents. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Performance Guarantor of
this Performance Guaranty or any other document or instrument to be delivered
herewith.

(e) No Proceedings. Except as set forth in Schedule V of the Receivables
Purchase Agreement, there are no actions, suits, or proceedings pending or, to
the knowledge of either Performance Guarantor, threatened against or affecting
either Performance Guarantor or any of their subsidiaries, or the property of
either Performance Guarantor or any of their subsidiaries in any court, or
before any arbitrator of any kind, or before or by any governmental body, which
individually, or taken as a whole, could reasonably be expected to have a
Material Adverse Effect upon the ability of either Performance Guarantor to
perform any of its obligations hereunder. None of the Performance Guarantors nor
any of their subsidiaries is in default with respect to any order of any court,
arbitrator or governmental body.

(f) Financial Position. The balance sheets of Holdings for the year ended
December 31, 2013, and the related statements of income and retained earnings
for the fiscal year then ended, copies of which have been furnished to the
Administrator and each Purchaser Agent, have been prepared on a basis
consistently applied in accordance with generally accepted accounting principles
and practices and give a true and fair view of the results of operations of
Holdings and its subsidiaries for that year and the state of affairs of Holdings
and its subsidiaries at that date. Since December 31, 2013, there has been no
material adverse change in the consolidated financial condition of Holdings and
its subsidiaries as shown in such statements.

 

5



--------------------------------------------------------------------------------

(g) Subsidiary. Each Covered Subsidiary and the SPV is 100% owned, directly or
indirectly, by Holdings.

(h) Compliance with Law. Each Performance Guarantor is in compliance with all
requirements of law applicable to it, its business and properties, the Covered
Subsidiaries and SPV.

(i) Taxes. Each Performance Guarantor has filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, assessments and
governmental charges thereby shown to be owing.

SECTION 7. Holdings Covenants. Holdings covenants and agrees that, from the date
hereof until the Final Payout Date, Holdings will observe and perform all of the
following covenants:

(a) Financial Reporting. Holdings will furnish to the Administrator and each
Purchaser Agent as soon as practicable, and in any event within 120 days after
the close of each of Holdings’ financial years, the audited consolidated
accounts of Holdings and its subsidiaries for that financial year.

(b) Subsidiaries. Holdings will continue to be the beneficial owner, whether
directly or indirectly, of a sufficient number of the issued and outstanding
shares or membership interests of capital stock of each Covered Subsidiary to
enable Holdings, directly or indirectly, to elect a majority of the members of
such Covered Subsidiary’s board of directors.

(c) Corporate Existence and Good Standing. Holdings will do all things as are
necessary to maintain its corporate existence in good standing and to ensure
that it has the right and is duly qualified to conduct its business as it is
conducted in all applicable jurisdictions and will obtain and maintain all
franchises and rights necessary for the conduct of its business as a whole.

(d) Sale of Assets. Holdings will not, and will procure that none of its
subsidiaries will, complete the sale, transfer, lease or other disposal of all
or any substantial part of its or their respective assets except on an arm’s
length basis and for a fair market value or to any of its or their respective
affiliates.

(e) Mergers. Holdings will not, and will procure that no Covered Subsidiary
will, (i) be a party to any merger, consolidation or other restructuring, except
a merger, consolidation or other restructuring where the Seller, the
Administrator and each Purchaser Agent have each (A) received 30 days’ prior
notice thereof, (B) consented in writing thereto, (C) received executed copies
of all documents, certificates and opinions (including, without limitation,
opinions relating to bankruptcy and UCC matters) as the Administrator or any
Purchaser Agent shall request and (D) been satisfied that all other action to
perfect and protect the interests of the Administrator, on behalf of the

 

6



--------------------------------------------------------------------------------

Purchasers, in and to any applicable Receivables to be sold or contributed or
purported to be sold or contributed by it under the Transaction Documents and
other Related Rights, as requested by the Administrator or any Purchaser Agent
shall have been taken by, and at the expense of, Holdings (including the filing
of any UCC financing statements, the receipt of certificates and other requested
documents from public officials) or (ii) directly or indirectly sell, transfer,
assign, convey or lease (A) whether in one or a series of transactions, all or
substantially all of its assets (other than Receivables or interests therein
which shall be governed by clause (B) below) or (B) any Receivables or any
interest therein (other than pursuant to this Agreement) unless such Receivables
are created after the “Purchase and Sale Termination Date” (as defined in the
Sale Agreement or the Sub-Originator Sale Agreement, as applicable) and are not
financed under the Transaction Documents.

(f) Substantive Consolidation. Holdings shall, and shall cause each of its
Subsidiaries and Affiliates to, observe and comply with each of the separateness
covenants described in Section 6.4 of the Sale Agreement and Section 6.4 of the
Sub-Originator Sale Agreement.

SECTION 8. Amendments, Etc. No amendment or waiver of any provision of this
Performance Guaranty, and no consent to any departure by either Performance
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrator and the Majority Purchaser Agents, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

SECTION 9. Expenses. Each Performance Guarantor will upon demand pay to the
Administrator and any applicable Purchaser Agent the amount of any and all
reasonable expenses, including reasonable attorneys’ fees, costs, expenses and
disbursements, which they may incur in connection with the exercise or
enforcement of any of their respective rights or interests hereunder.

SECTION 10. Addresses for Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on Schedule I hereof (or in any other
document or agreement pursuant to which it is or became a party hereto) or at
such other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective (i) if delivered by overnight mail, when received, and
(ii) if transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.

SECTION 11. No Waiver; Remedies. No failure on the part of the Administrator,
any Purchaser or any Purchaser Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

7



--------------------------------------------------------------------------------

SECTION 12. Continuing Agreement. This Performance Guaranty is a continuing
agreement and shall (i) remain in full force and effect until the later of
(x) the payment in full of the Guaranteed Obligations and all other amounts
payable under this Performance Guaranty and (y) one year and a day after the
Final Payout Date, (ii) be binding upon each Performance Guarantor, its
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, the Administrator, the Purchasers and each of the other Indemnified Parties
or Affected Persons and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii) upon any
assignment by a Purchaser permitted pursuant to the Receivables Purchase
Agreement, the applicable assignee shall thereupon become vested with all the
benefits in respect thereof granted to the Purchasers herein or otherwise. Each
of the parties hereto hereby agrees that each of the Purchasers, the Purchaser
Agents, the Indemnified Parties and the Affected Persons shall be a third-party
beneficiary of this Performance Guaranty.

SECTION 13. GOVERNING LAW. THIS PERFORMANCE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICT OF LAWS PRINCIPLES.

SECTION 14. WAIVER OF JURY TRIAL. EACH OF HOLDINGS, FLEETCOR AND THE
ADMINISTRATOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS PERFORMANCE GUARANTY OR THE
ACTIONS OF THE ADMINISTRATOR OR THE PURCHASERS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 15. Amendment and Restatement of the Original Performance Guaranty. This
Performance Guaranty amends and restates the Original Performance Guaranty in
its entirety. After this Performance Guaranty becomes effective, all references
in the Transaction Documents to “the Performance Guaranty”, “Agreement”,
“thereof”, “therein” or words of similar effect referring to the Original
Performance Guaranty shall be deemed to be references to this Performance
Guaranty. This Performance Guaranty shall not effect a novation of the
obligations of the Performance Guarantors under the Original Performance
Guaranty, but instead shall be merely a restatement and, where applicable, an
amendment of the terms governing such obligations under the Original Performance
Guaranty. Each Performance Guarantor affirms, ratifies and confirms all of the
terms of the Original Performance Guaranty to the extent not amended and
restated or otherwise modified by this Performance Guaranty.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Performance Guarantor has caused this Performance
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

FLEETCOR TECHNOLOGIES, INC.

By:

/s/ Eric Dey

Name:

Eric Dey

Title:

Chief Financial Officer

FLEETCOR TECHNOLOGIES

OPERATING COMPANY, LLC

By:

/s/ Eric Dey

Name:

Eric Dey

Title:

Chief Financial Officer

 

S-1 Amended and Restated Performance Guaranty



--------------------------------------------------------------------------------

Accepted as of the

date hereof:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

/s/ Mark S. Falcione

Name:

Mark S. Falcione

Title:

Executive Vice President

 

S-2 Amended and Restated Performance Guaranty



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric Dey, Chief financial Officer

Fax: (770) 449-3471

Email: EDey@fleetcor.com

FleetCor Technologies, Inc.

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric Dey, Chief financial Officer

Fax: (770) 449-3471

Email: EDey@fleetcor.com

PNC Bank, National Association

Three PNC Plaza

255 Fifth Ave, Floor 4

Pittsburgh, PA 15222

Attention: Asset Backed Finance

Fax: 412.705.1225

Email: ABFAdmin@pnc.com

robyn.reeher@pnc.com

 

Schedule I-1